             Case 18-19441-EPK
Case 9:20-cv-80238-RLR  DocumentDoc 1624 Filed
                                 6 Entered     02/20/20
                                           on FLSD DocketPage 1 of 2 Page 1 of 2
                                                          02/19/2020



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 9:20-CV-80238-RS

 KK-PB FINANCIAL, LLC,

        Appellant,

 vs.

 160 ROYAL PALM, LLC,

        Appellee.
  __________________________________/

                                    ORDER OF TRANSFER

         THIS CAUSE is before the Court sua sponte upon review of the docket. Good cause

 appearing that a transfer of this case is appropriate pursuant to Internal Operating Procedure

 2.15.00 of the United States District Court for the Southern District of Florida because of related

 cases KK-PB Financial, LLC v. 160 Royal Palm, LLC, Case No. 9:19-CV-80342-RLR and KK-

 PB Financial, LLC v. 160 Royal Palm, LLC, Case No. 9:20-CV-80216-RLR, and subject to the

 consent of the Honorable Robin L. Rosenberg, it is

        ORDERED that the above-numbered case is transferred to the calendar of Judge Robin L.

 Rosenberg for all further proceedings.

        DONE AND ORDERED in Fort Lauderdale, Florida this 19th day of February, 2020.




                                                      RODNEY SMITH
                                                      UNITED STATES DISTRICT JUDGE




                                                 1
             Case 18-19441-EPK
Case 9:20-cv-80238-RLR  DocumentDoc 1624 Filed
                                 6 Entered     02/20/20
                                           on FLSD DocketPage 2 of 2 Page 2 of 2
                                                          02/19/2020



         After reviewing the file in the above-numbered case, the undersigned accepts the transfer

 of this case. Therefore, it is

         ORDERED that all pleadings filed after this date shall bear the following case number,

 9:20-CV-80238-RLR, indicating the Judge to whom all pleadings should be routed.

         DONE AND ORDERED in West Palm Beach, Florida this 19th day of February, 2020.




                                                     ____________________________________
                                                     ROBIN L. ROSENBERG
                                                     UNITED STATES DISTRICT JUDGE



 cc: Counsel of record




                                                 2
